Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157951(56)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  JAWAD A. SHAH, M.D., PC,                                                                                            Justices
  INTEGRATED HOSPITAL SPECIALISTS, PC,
  INSIGHT ANESTHESIA, PLLC, and
  STERLING ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
                                                                    SC: 157951
  v                                                                 COA: 340370
                                                                    Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Auto Club Insurance Association to
  participate as amicus curiae and to file an amicus brief is GRANTED. The amicus brief
  submitted on October 10, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 11, 2018

                                                                               Clerk